DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-25 were cancelled by preliminary amendment.1 Claims 26-31 were added and are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	The claim recites a method, or process. The process recites mathematical steps regarding determining similarity between unit vectors and replacing matrix-vector multiplication operations.2 These are an abstract idea, particularly mathematical concepts, which are directed to mathematical relationships and calculations. The claims presently do not recite additional elements that integrate the mathematical concepts into a practical application; the claims recite the mathematical operations, but do not recite subject matter regarding any practical applications. Similarly, the claims do not recite subject matter that amounts to significantly more than the abstract idea, because there is to recitation of any application or other subject matter that may be considered significantly more.	Claims 27-31 inherit these deficiencies from claim 26.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodonaia, et al. (“Application of geometrical algebra to neural computations”, published in the 2012 6th International Conference on Application of Information and Communication Technologies (AICT), herein Rodonaia).3 4	Regarding claim 26, Rodonaia teaches a method comprising: 	determining a similarity between two unit vectors based on one or more matrix-vector multiplication operations executed on the two unit vectors (Section III); and 	replacing the one or more matrix-vector multiplication operations executed on the two unit vectors with an approximation computation (Section III).	Regarding claim 27, Rodonaia teaches the one or more matrix-vector multiplication operations executed on the two unit vectors are to be replaced with the approximation computation in sparse code applications and neural network applications (Section III).	Regarding claim 31, Rodonaia teaches the one or more matrix-vector multiplication operations are to be replaced by an equivalent number of addition or subtraction operations (Section III).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rodonaia in view of Karabulut, et al. (“Adaptive resolution by matching pursuit algorithms”, published in the 2005 13th European Signal Processing Conference, herein Karabulut).5 6	Regarding claim 28, Rodonaia teaches the method of claim 27, as discussed above.	Rodonaia does not explicitly teach the approximation computation is to use a set of basis vectors as an input, and output one or more of a best-matching neuron of the neural network applications or a dictionary atom for the sparse code application that best corresponds to the input basis vectors.	Karabulut teaches the approximation computation is to use a set of basis vectors as an input, and output one or more of a best-matching neuron of the neural network applications or a dictionary atom for the sparse code application that best corresponds to the input basis vectors (Section 3.1).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Rodonaia and Karabulut, because such a combination can best match in an optimized and fast manner (Section 3).	Regarding claim 29, Karabulut further teaches a matching pursuit (MP) orthogonal matching pursuit (OMP) computation is to be executed to compute the sparse codes (Section 3.2).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rodonaia in view of Dourbal (“Synthesis of fast multiplication algorithms for arbitrary tensors”, published arXiv Data Structures and Algorithms on 2/23/16).7 8	Regarding claim 30, Rodonaia teaches the method of claim 27, as discussed above.	Rodonaia does not explicitly teach the one or more matrix-vector multiplication operations are to be replaced with a convolutional filter computation that is a function of a constant and a sub-region of a vector.	Dourbal teaches the one or more matrix-vector multiplication operations are to be replaced with a convolutional filter computation that is a function of a constant and a sub-region of a vector (Section 4).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Rodonaia and Dourbal, because such a combination reduces processor load.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.9
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Preliminary Amendment dated 12/17/21.
        2 Shortened versions of the claim limitations are recited here in the interest of conciseness, but it is to be understood that the entire limitation is being analyzed.
        3 See 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        4 In addition to the cited paragraphs, please see also the associated figures.
        5 See 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        6 In addition to the cited paragraphs, please see also the associated figures.
        7 See 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        8 In addition to the cited paragraphs, please see also the associated figures.
        9 The Examiner can also be reached at matthew.mikels@uspto.gov.